Citation Nr: 1715182	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1987 to December 2007 in the United States Marine Corps. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran service connection for a right shoulder disability and bilateral hearing loss.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Winston-Salem, North Carolina.  

This case was previously before the Board in June 2016 and was remanded for further development.  A Travel Board hearing was held in Winston-Salem, North Carolina in July 2015.  A transcript of the hearing has been associated with the claims file.  

The Veteran had also previously claimed an entitlement to service connection for post-traumatic stress disorder, however, that claim was withdrawn by the Veteran at the July 2015 hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal contains a February 2017 hearing clarification letter from the Board to the Veteran.  The clarification letter informed the Veteran that the Veterans Law Judge who conducted the July 2015 hearing is no longer employed by the Board.  The notification letter further informed the Veteran of his right to have an additional hearing before a different Veterans Law Judge who is currently employed by the Board, or decline the opportunity for a new hearing and have his case considered based on the evidence of record.  In February 2017, the Veteran submitted a request for a new hearing, to be conducted through video teleconference.  At present, the Veteran has not been scheduled for a Board hearing and there is no indication that he has since cancelled his hearing request.

In light of the Veteran's pending Board video teleconference hearing request concerning issues presently on appeal before the Board, the case must be remanded to afford the Veteran an appropriate Board hearing. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a), 20.703 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate Board hearing pursuant to the Veteran's hearing request following the usual procedures under 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.707 (2016).  After the hearing, or if the Veteran does not attend his hearing, the claims file should be returned to the Board for further consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




